Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pre-motor filter as described in the specification in paragraph [00133].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4,7-8,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (US5035024).
Regarding claim 1, Steiner et al teach a hand vacuum cleaner (vacuum cleaner 1, figure 1) having an upper end, a lower end, a front end (see annotated figure 3) having a dirty air inlet (air inlet duct 21, see annotated figure 3) and a rear end (see annotated figure 3), the hand vacuum cleaner comprising: (a) an air flow path extending from the dirty air inlet (air inlet duct 21, figure 8) to a clean air outlet (outlet openings 23, figure 1), (Col 5 lines 29-35); (b) an air treatment member (foam filter pad 24, figure 8, col 5 lines 36-40) positioned in the air flow path, the air treatment member having a front end and a rear end and an axis that extends between the front and rear ends of the air treatment member(foam filter pad 24, figure 8); (c) an energy storage unit having a front end and a rear end (battery pack 15, col 5 lines 19-20, see annotated figure 3); (d) a suction motor positioned in the air flow path (blower 17, figure 8); and, (e) a pistol grip handle (handle housing 11, see annotated figure 3), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle (handle housing 11, see annotated figure 3), is located at the rear end of the hand vacuum cleaner, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor (blower 17, figure 8) located above the front end of the energy storage unit (battery pack 15, see annotated figure 3) and the pistol grip handle located above the rear end of the energy storage unit. (See annotated figure 3)


    PNG
    media_image1.png
    389
    940
    media_image1.png
    Greyscale

Annotated Figure 3
Regarding claim 2, Steiner et al. teach further comprising a finger grip area (see annotated figure 3.1) wherein, when the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area is positioned forward of the pistol grip handle (handle housing 11, see annotated figure 3.1) and above the energy storage unit (battery pack 15, see annotated figure 3.1).

    PNG
    media_image2.png
    389
    940
    media_image2.png
    Greyscale

Annotated Figure 3.1
Regarding claim 3, Steiner et al. teach wherein the finger grip area is positioned between the front end and the rear end of the energy storage unit (battery pack 15) (see annotated figure 3.1).
Regarding claim 4, Steiner et al. teach wherein the energy storage unit (battery pack 15, see annotated figure 8) comprises a plurality of energy storage members and a line that extends through at least some of the energy storage members is substantially parallel to the air treatment member axis (filter 24, see annotated figure 8).

    PNG
    media_image3.png
    355
    871
    media_image3.png
    Greyscale

Annotated Figure 8
Regarding claim 7, Steiner et al. teach wherein the energy storage members (battery pack 15, figure 8) are arranged in a single extending row extending in a forward/rearward direction. (see annotated figure 3 and figure 8)
Regarding claim 8, Steiner et al. teach wherein the energy storage unit comprises a plurality of energy storage members (battery pack 15, figure 8) and when the hand (blower 17, figure 8) and at least another of the energy storage members underlies the pistol grip handle (handle housing 11, see annotated figure 3)
Regarding claim 12, Steiner et al. teach a hand vacuum cleaner further comprising a finger grip area wherein, the finger grip area (see annotated figure 3.1) is positioned between the suction motor (blower 17, figure 8) and the pistol grip handle (handle housing 11, see annotated figure 3.1).
4.	Claim(s) 1,11,13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Dyson et al (US-20090265877-A1).
Regarding claim 1, Dyson et al teach a hand vacuum cleaner (hand-held vacuum cleaner 10, figure 1) having an upper end, a lower end, a front end  (see annotated figure 2 directly below) having a dirty air inlet (suction opening 16, figure 2) and a rear end (see annotated figure 2 directly below), the hand vacuum cleaner comprising: (a) an air flow path [para. 0016] extending from the dirty air inlet (suction opening 16, figure 2) to a clean air outlet (exhaust vents, figure 2); (b) an air treatment member (cyclonic separating apparatus 18, figure 2) positioned in the air flow path [para. 0015], the air treatment member having a front end and a rear end and an axis that extends between the front and rear ends of the air treatment member; (c) an energy storage unit (power source 32, figure 2) having a front end and a rear end; (d) a suction motor (air flow generator 26, figure 2,para. 0016) positioned in the air flow path; and, (e) a pistol grip handle (hand grip 28, figure 2), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, the energy storage unit (power source 32, figure 2) is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit. (Figure 2)

    PNG
    media_image4.png
    580
    909
    media_image4.png
    Greyscale

Annotated Figure 2
	 Regarding claim 11, Dyson et al teach wherein the suction motor (airflow generator 32, figure 2) is positioned rearward of a pre-motor filter (pre-motor filter 42, figure 2) and forward of the pistol grip handle (handgrip 28, figure 2).
(downstream cyclones 22, figure 2) downstream from the air treatment member (cyclonic separating apparatus 18, figure 2) wherein the second stage cyclone is located between the air treatment member and the suction motor (airflow generator 36, figure 2).
	Regarding claim 14, Dyson et al. teach a pre-motor filter (pre-motor filter 42, figure 2) wherein the pre-motor filter is located forward of the energy storage unit (power source 32, figure 2).
	Regarding claim 15, Dyson et al. teach wherein a forward projection of the energy storage unit (power source 32, figure 2) intersects the pre-motor filter (pre-motor filter 42, figure 2). 
	Regarding claim 16, Dyson et al. teach wherein the air treatment member (cyclonic separating apparatus 18, figure 2) and a pre-motor filter (pre-motor filter 42, figure 2) comprise a removable air treatment unit [para. 0029] that is located forward of the energy storage unit.
5.	Claim(s) 1, 5-6,17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters et al. (US 10,299,648 B2).
	Regarding claim 1, Peters et al. teach a hand vacuum cleaner (main body 4, figure 2) having an upper end, a lower end, a front end (see annotated figure 2 below) having a dirty air inlet (inlet 26, figure 3) and a rear end (see annotated figure 2 below), (inlet 26, figure 3) to a clean air outlet (outlet duct 50, figure 3); (b) an air treatment member (cyclonic separating apparatus 6, figure 3) positioned in the air flow path, the air treatment member having a front end and a rear end and an axis that extends between the front and rear ends of the air treatment member; (c) an energy storage unit (battery pack 15, figure 3) having a front end and a rear end; (d) a suction motor (motor and fan unit 13, figure 2, col 3 lines 65-67) positioned in the air flow path; and, (e) a pistol grip handle (handle 16, figure 2), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit.

    PNG
    media_image5.png
    780
    766
    media_image5.png
    Greyscale

Annotated Figure 2
	

Regarding claim 5, Peters et al. teach wherein the energy storage unit (battery pack 15, figure 3) comprises a plurality of energy storage members, the energy storage ( see annotated figure 3 directly below).

    PNG
    media_image6.png
    630
    703
    media_image6.png
    Greyscale

Annotated Figure 3
Regarding claim 6, Peters et al. teach wherein the energy storage members (battery pack 15, figure 3) are arranged in a single extending row extending in a forward/rearward direction.

Regarding claim 17, Peters et al. teach wherein the air treatment member (cyclonic separating apparatus 6, figure 3) has a front openable door (abstract).
Regarding claim 18, Peters et al teach wherein the air treatment member (cyclonic separating apparatus 6, figure 3) is removably mounted at a location forward of the energy storage unit (abstract).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723                                                                                                                                                                                            
/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723